Citation Nr: 0614868	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-22 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective February 
2002.  A July 2003 rating increased the evaluation to 50 
percent, effective February 2002.


FINDING OF FACT

The service-connected PTSD more nearly approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: occasional 
distressing dreams; flattened affect; irritability; some 
social isolation; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

Entitlement to an initial rating in excess of 50 percent for 
PTSD is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated June 15, 2005.  In this letter, VA 
specifically informed the appellant of what the evidence must 
show in order to support the claim.  The appellant was also 
asked to inform VA of any additional evidence or information 
which he thought would support his claim, so that the RO 
could attempt to obtain this additional evidence for him.  
Moreover, the veteran was also specifically asked in the June 
2005 letter to submit any pertinent evidence in his 
possession in support of his claim.    Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the June 2005 VCAA notice to the 
veteran did not include the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  This information was subsequently 
provided to the appellant in a letter dated April 12, 2006, 
to which he has made no response.  Thus, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating, any questions as to the 
appropriate effective date to be assigned for an increased 
rating are rendered moot.   The appellant has never 
challenged the effective date of the grant of service 
connection for PTSD.  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records have been obtained and reviewed.  
The appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in April 2002.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in January 2006 after the final VCAA letter was issued in 
June 2005 without response from the appellant.  There is no 
indication or reason to believe that that the ultimate 
decision of the originating agency on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that VA has properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

For a service-connected psychiatric disability, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440.  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the appellant had combat service in 
Vietnam, and service connection has been granted for PTSD, 
effective from February 2002.  The evidence of record 
indicates that the appellant is significantly disabled due to 
a nonservice-connected postoperative knee disability; and he 
was laid off in October 2002 from his job working sheet 
metal, from which he receives a pension.  Since then, he has 
worked on a part-time basis as an on-call delivery driver for 
a car dealership.  He enjoys this work, which, he says, makes 
him "feel important."  

Extensive and detailed VA outpatient treatment records dating 
from October 2001 to December 2005 reflect bi-monthly support 
group therapy sessions for PTSD.  The appellant has described 
symptoms in these sessions indicative of major depression 
with a seasonal pattern (mid-autumn to late spring) going 
back for several decades.  The most notable of these 
depressive symptoms include anhedonia, a depressed mood, and 
fatigue.  It was initially reported in November 2001 that the 
appellant reported a low to moderate range of severity of 
PTSD-related symptoms.  The licensed psychologist who 
currently conducts the appellant's group therapy sessions has 
reported that the appellant remains actively engaged in the 
treatment process and generally has achieved some progress in 
meeting his treatment goals.  The appellant has indicated (in 
January 2005) that these treatments have helped him to cope 
with his PTSD.  

The relevant VA outpatient medical records reflect the 
appellant's concern over his amicable separation and divorce 
in September 2004 from his wife, whom he married in 1992.  
However, the appellant soon acquired a girlfriend who 
accompanied him on a trip to Alaska in late 2005, which was a 
positive experience for him.  These VA medical records also 
mention social visits by the appellant with his 
grandchildren, his mother and brother, and one or more 
friends.  In August 2003, in connection with his separation 
from his wife, it was reported that the appellant had good 
friend and family support locally.  It is also consistently 
reported in these VA medical records that the appellant 
denied having any suicidal or homicidal thoughts.  

The appellant's treating VA psychiatrist reported in January 
2005 that the appellant denied significant depression, and he 
exhibited mild dysphoria and a good range of affect at that 
time.  Similar findings were reported in August and October 
2004.  In June 2005, the same VA psychiatrist reported that 
the appellant's depression comes and goes, but that he 
experienced mostly good days at that time.  He was also 
experiencing distressing dreams three or four times per 
month, but these were not severe.  

The appellant's first mental health evaluation was conducted 
by a VA Nurse Practitioner in December 2001, before the time 
frame of the present appeal.  This individual reported a GAF 
score of 45, associated with severe symptoms, which does not 
appear to be consistent with the reported symptoms or with 
subsequent reports in the VA outpatient treatment records.  
The appellant was complaining at this time of frequent mood 
swings between irritability and sadness, accompanied by 
anhedonia and marital difficulties.  He had also just learned 
that his job of 19 years was to be eliminated.  He complained 
of multiple PTSD-related symptoms, such as daily intrusive 
memories of Vietnam, occasional distressing dreams, and 
flashbacks.  He also reported chronic diminished interest in 
activities, a restricted range of emotions, and problems with 
insomnia.  He said that he experienced guilt and a 
chronically depressed mood associated with eating snack foods 
and some weight gain; but he denied any history of panic 
attacks or of suicidal ideas or attempts.  His concentration 
was reportedly okay.  

On mental status evaluation at this time, the appellant was 
pleasant, cooperative, neatly groomed and attired, displaying 
no psychomotor agitation or retardation.  Eye contact was 
good, and the appellant's speech was of normal rate, rhythm, 
and volume.  His affect was generally restricted, tearful at 
times; and his mood was sad and mildly depressed.  There was 
no evidence of psychosis, nor of suicidal or homicidal 
ideation.  The appellant's judgment was unimpaired, and his 
insight was fair.  The examining Nurse Practitioner reported 
a clinical assessment at this time of PTSD and dysthymia and 
a current GAF score of 45 which, as previously mentioned, 
seems excessive in view of the reported symptoms.  

The appellant was next examined in June 2003 by a VA clinical 
psychologist, who reported that the appellant was clean and 
well-groomed; he was also fully oriented, and his response to 
questions was forthright and complete.  His speech was 
regular in rhythm and lower than normal in volume; there was 
no indication of psychosis, delusions, loose associations, or 
organicity.  His affect was moderately restricted, and his 
mood was moderately depressed.  He was reportedly unemployed 
since October 2002, when he was laid off due to the 
downsizing of company operations.  The examiner reported that 
the appellant presented with moderate to moderately severe 
symptoms of PTSD, including intrusive thoughts and 
recollections giving rise to a mixed affective response, with 
moderate symptoms of depression without suicidal or homicidal 
ideation.  There was also moderate social isolation, and a 
somewhat restricted and guarded range of affective response.  
It was expected that the overall impact of the appellant's 
PTSD would moderately impair his occupational reliability, 
and a GAF score of 51-53 was reported, which is associated 
with moderate symptoms.  

The appellant was next officially examined in September 2005 
by the same VA examiner.  At this time, the appellant 
reported no significant employment since his last evaluation, 
but he was still working one or two days per week on an on-
call basis at a car dealership.  He was again fully oriented, 
with no indication of psychotic processes, a delusional 
disorder, or organicity.  His responses to questions were 
thoughtful and complete; his affect appeared to be fairly 
restricted, and his dominant mood was dysphoric, or at least 
moderately depressed.  The appellant reported no significant 
memory problems, but ongoing problems with concentration were 
alleged.  There appeared to be more indications of depression 
with anhedonia, loss of self-esteem, and (contrary to the 
outpatient reports) episodic suicidal ideation with no plan.  
The appellant's knee problems prevented some activities which 
he could enjoy, such as walking his dog; and he reported 
virtually no social interactions outside of an acquaintance 
introduced to him by his brother.  In the examiner's opinion, 
the overall impact of the appellant's PTSD and depression 
posed at least moderate to moderately severe difficulties in 
occupational endeavors, and a GAF score of 50, associated 
with severe symptoms was reported at this time.  The Board 
observes that this GAF score of 50 appears to be based on 
exaggerated accounts by the appellant of his social isolation 
and suicidal ideation which are contradicted by the 
contemporary VA outpatient treatment records.  

The appellant's initial rating of 50 percent appears to be 
most consistent with the evidence of record.  Other than his 
recently alleged suicidal ideation, which is specifically 
contradicted by the VA outpatient records, the appellant 
exhibits none of the symptoms associated with the next higher 
rating of 70 percent.  His speech has never been described as 
illogical, obscure, or irrelevant; there is no medical 
evidence of obsessional rituals, violence, spatial 
disorientation, or neglect of personal appearance and 
hygiene; and the appellant has specifically denied having 
panic attacks.  Although there is a degree of social 
isolation, the appellant maintains some social contacts with 
his family and friends, including his therapy group, and he 
has never demonstrated an inability to establish and maintain 
effective work and social relationships due to his 
psychiatric problems.  Nor is there competent medical 
evidence of depression affecting his ability to function 
independently.  The appellant lost his last full-time job for 
reasons unrelated to his PTSD, and his continued part-time 
employment status also appears to be related more to his knee 
and other physical problems than to his PTSD.  The appellant 
remains actively engaged in his VA treatment program which, 
he acknowledges, has helped him to cope with his PTSD.  
Accordingly, the Board has concluded that the appellant's 
PTSD more nearly approximates the criteria for a 50 percent 
rating than a 70 percent rating under Diagnostic Code 9411 of 
the Rating Schedule during the entire period at issue.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Since a preponderance of the evidence is unfavorable to the 
present claim, the appeal will be denied for that reason.  


ORDER

An initial rating for PTSD in excess of 50 percent is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


